DETAILED ACTION

Response to Arguments
Applicant’s arguments, see application, filed 11/02/2021, with respect to the claim interpretation has been fully considered and are persuasive.  The claim interpretation has been withdrawn. 
Applicant’s arguments with respect to claims 1-7 and 9-17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument (Hogasten was previously used for rejecting dependent claim 4. However, applicant has only addressed the Hogasten reference in light of dependent claim 4 and has not considered the reference in its entirety.  Therefore, there is not a specifically challenged argument in view of the Hogasten reference in regards to the newly added limitations to the independent claims.)

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 


Claims 1, 4-5 and 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over Tokuyama (US 20100103268) in view of Hogasten et al. (herein after will be referred to as Hogasten) (US 20140240512).

Regarding claim 1, Tokuyama discloses
an imaging apparatus capable of imaging a visible image and an infrared image, the imaging apparatus comprising: [See Tokuyama [Fig. 3] Invisible and visible light sensors.]
a combination unit configured to combine the visible image and the infrared image to generate a combined image; and [See Tokuyama [Abstract] Synthesizes a visible light video signal and an invisible light video signal to generate a synthetic image.  Also, see Fig. 1, Camera signal processing circuit (100).]
a superimposition unit configured to superimpose combination information indicating a combination ratio of the visible image to the infrared image on at one of the combined image, the visible image or the infrared image [See Tokuyama [0042] Display unit generates and displays a synthesis ratio and accordingly the synthesis ratio is visually confirmed.  Also, see Fig. 1, Camera signal processing circuit (100).]
Tokuyama does not explicitly disclose
a hardware processor; and a memory for storing instructions to be executed by the hardware processor, wherein, when the instructions stored in the memory are executed by the processor, the imaging apparatus functions as:
a determination unit configured to determine whether to output the combined image, the visible image or the infrared image based on a luminance; and 

However, Hogasten does disclose
a hardware processor; and a memory for storing instructions to be executed by the hardware processor, wherein, when the instructions stored in the memory are executed by the processor, the imaging apparatus functions as: [See Hogasten [Fig. 1]
a determination unit configured to determine whether to output the combined image, the visible image or the infrared image based on a luminance; and [See Hogasten [0007] The vision system automatically selects the mode based on time of day….the system selects the mode based on properties of the captured image signals….the mode corresponds to displaying a visible image, an infrared image or a combined image.]
[See Hogasten [0007] The vision system automatically selects the mode based on time of day….the system selects the mode based on properties of the captured image signals….the mode corresponds to displaying a visible image, an infrared image or a combined image.]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the apparatus by Tokuyama to add the teachings of Hogasten, in order to annotate the synthesis ratio on the image according to which image is being chosen for display.

Regarding claim 4, Tokuyama (modified by Hogasten) disclose the apparatus of claim 1.  Furthermore, Tokuyama does not explicitly disclose
wherein the combination ratio is decided based on luminance signals of the visible image and the infrared image.  
Hogasten does disclose
wherein the combination ratio is decided based on luminance signals of the visible image and the infrared image.  [See Hogasten [0129]  Blending thermal images with color images using a blending parameter which is adjusted (i.e. determined) by machine.  The blending uses luminance values.]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the apparatus by Tokuyama to add the teachings of Hogasten, in order to improve upon true color processing when blending thermal and visual images [See Hogasten [0128-0129]].

Regarding claim 5, Tokuyama (modified by Hogasten) disclose the apparatus of claim 1.  Furthermore, Tokuyama discloses
wherein, when the instructions stored in the memory are executed by the hardware processor, the imaging apparatus further functions as: further comprising: an output unit configured to output at least one of the combined image on which the combination information is superimposed, the visible image on which the combination information is superimposed or the infrared image on which the combination information is superimposed to an information processing device.  [See Tokuyama [0042] Display unit generates and displays a synthesis ratio and accordingly the synthesis ratio is visually confirmed.  Also, see Fig. 1, Monitor (IF) or monitor (102) is the claimed output unit.]

Regarding claim 12, Tokuyama (modified by Hogasten) disclose the apparatus of claim 1.  Furthermore, Tokuyama discloses
further comprising: a first imaging unit configured to image the visible image; and a second imaging unit configured to image the infrared image. [See Tokuyama [Fig. 3] Invisible and visible light sensors.]

Regarding claim 13, Tokuyama (modified by Hogasten) disclose the apparatus of claim 1.  Furthermore, Tokuyama discloses
further comprising: a change unit configured to alternate the combination ratio of the visible image to the infrared image.  [See Tokuyama [0042] Display unit generates and displays a synthesis ratio and accordingly the synthesis ratio is visually confirmed.  Also, see Abstract, synthetic image…and an adjuster adjusts the synthesis ratio based on received parameters.]

Regarding claim 14, see examiners rejection for claim 1 which is analogous and applicable for the rejection of claim 14.

Regarding claim 15, see examiners rejection for claim 1 which is analogous and applicable for the rejection of claim 15.

Regarding claim 16, see examiners rejection for claim 1 which is analogous and applicable for the rejection of claim 16.  Furthermore, Tokuyama discloses
a display unit configured to display the combined image and the combination information.  [See Tokuyama [0042] Display unit generates and displays a synthesis ratio and accordingly the synthesis ratio is visually confirmed.]

Regarding claim 17, see examiners rejection for claim 16 which is analogous and applicable for the rejection of claim 17.  


Claims 2-3, 6-7 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Tokuyama (US 20100103268) in view of Hogasten (US 20140240512) and in further view of Ferstl et al. (herein after will be referred to as Ferstl) (US Patent No. 10,691,943).

Regarding claim 2, Tokuyama (modified by Hogasten) disclose the apparatus of claim 1.  Furthermore, Tokuyama does not explicitly disclose
wherein the combination information is text or a figure.  
However, Ferstl does disclose
wherein the combination information is text or a figure.  [See Ferstl [Col. 20 2nd para.] Process for annotating images based on mulit-modal sensor data….using any qualitative or quantitative manner such as text.]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the apparatus by Tokuyama (modified by Hogasten) to add the teachings of Ferstl, in order to improve upon image annotation based on multi-modal sensor data [See Ferstl [Title and Col. 1 3rd Para.]]

Regarding claim 3, Tokuyama (modified by Hogasten) disclose the apparatus of claim 1.  Furthermore, Tokuyama does not explicitly disclose
wherein the combination information is superimposed with color or luminance in accordance with the combination ratio.  
However, Ferstl does disclose
wherein the combination information is superimposed with color or luminance in accordance with the combination ratio.  [See Ferstl [Col. 20 2nd para.] Process for annotating images based on mulit-modal sensor data….using any qualitative or quantitative manner such as text.]
Applying the same motivation as applied in claim 2.

Regarding claim 6, Tokuyama discloses
an imaging apparatus capable of imaging a visible image and an infrared image, the imaging apparatus comprising: [See Tokuyama [Fig. 3] Invisible and visible light sensors.]
a combination unit configured to combine the visible image on which the first information is superimposed and the infrared image on which the second information is superimposed to generate a combined image.  [See Tokuyama [0042] Display unit generates and displays a synthesis ratio and accordingly the synthesis ratio is visually confirmed.  Also, see Abstract, synthetic image.]
Tokuyama does not explicitly disclose
a hardware processor; and a memory for storing instructions to be executed by the hardware processor, wherein, when the instructions stored in the memory are executed by the processor, the imaging apparatus functions as: 
a first superimposition unit configured to superimpose first information on the visible image;
a second superimposition unit configured to superimpose second information on the infrared image; and
a determination unit configured to determine whether to output the combine image, the visible image or the infrared image based on a luminance; and
an output unit configured to output at least one of the combined image 
However, Ferstl does disclose
a first superimposition unit configured to superimpose first superimposition information on the visible image; [See Ferstl [Col. 20 2nd para.] Process for annotating images based on mulit-modal sensor data….using any qualitative or quantitative manner such as text.  Also, see Fig. 1c, Thermal image.]
a second superimposition unit configured to superimpose second superimposition information on the infrared image; and [See Ferstl [Col. 20 2nd para.] Process for annotating images based on mulit-modal sensor data….using any qualitative or quantitative manner such as text.  Also, see Fig. 1c, Visual image.]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the apparatus by Tokuyama (modified by Hogasten) to add the teachings of Ferstl, in order to improve upon image annotation based on multi-modal sensor data [See Ferstl [Title and Col. 1 3rd Para.]]
Tokuyama (modified by Ferstl) do not explicitly disclose
a hardware processor; and a memory for storing instructions to be executed by the hardware processor, wherein, when the instructions stored in the memory are executed by the processor, the imaging apparatus functions as: 
a determination unit configured to determine whether to output the combine image, the visible image or the infrared image based on a luminance; and
an output unit configured to output at least one of the combined image 
However, Hogasten does disclose
a hardware processor; and a memory for storing instructions to be executed by the hardware processor, wherein, when the instructions stored in the memory are executed by the processor, the imaging apparatus functions as: [See Hogasten [Fig. 1]]
a determination unit configured to determine whether to output the combine image, the visible image or the infrared image based on a luminance; and [See Hogasten [0007] The vision system automatically selects the mode based on time of day….the system selects the mode based on properties of the captured image signals….the mode corresponds to displaying a visible image, an infrared image or a combined image.]
an output unit configured to output at least one of the combined image [See Hogasten [0007] The vision system automatically selects the mode based on time of day….the system selects the mode based on properties of the captured image signals….the mode corresponds to displaying a visible image, an infrared image or a combined image.  Also, see Fig. 1, display (197).]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the apparatus by Tokuyama to add the teachings of Hogasten, in order to annotate the synthesis ratio on the image according to which image is being chosen for display.

Regarding claim 7, Tokuyama (modified by Hogsten and Ferstl) disclose the apparatus of claim 6.  Furthermore, Tokuyama discloses
wherein the combination unit is configured to generate a combined image on which combination information indicating a combination ratio of the visible image to the infrared image is superimposed.  [See Tokuyama [0042] Display unit generates and displays a synthesis ratio and accordingly the synthesis ratio is visually confirmed.]

Regarding claim 9, Tokuyama (modified by Hogsten and Ferstl) disclose the apparatus of claim 6.  Furthermore, Tokuyama does not explicitly disclose
wherein the first information and the second information are characters or figures.  
However, Ferstl does disclose
wherein the first information and the second information are characters or figures.  [See Ferstl [Col. 20 2nd para.] Process for annotating images based on mulit-modal sensor data….using any qualitative or quantitative manner.]
Applying the same motivation as applied in claim 2.

Regarding claim 10, Tokuyama (modified by Hogsten and Ferstl) disclose the apparatus of claim 6.  Furthermore, Tokuyama does not explicitly disclose
wherein the first information and the second information are identical characters or figures and have different colors or luminance.  
However, Ferstl does disclose
wherein the first information and the second information are identical characters or figures and have different colors or luminance. [See Ferstl [Col. 20 2nd para.] Process for annotating images based on multi-modal sensor data….using any qualitative or quantitative manner such as text.]
Applying the same motivation as applied in claim 2.
Regarding claim 11, Tokuyama (modified by Hogsten and Ferstl) disclose the apparatus of claim 6.  Furthermore, Tokuyama does not explicitly disclose
wherein the first information and the second information are different characters or figures and are superimposed to be located at different positions in the combined image.  
However, Ferstl does disclose
wherein the first information and the second information are different characters or figures and are superimposed to be located at different positions in the [See Ferstl [Col. 20 2nd para.] Process for annotating images based on mulit-modal sensor data….using any qualitative or quantitative manner.]

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES T BOYLAN whose telephone number is (571)272-8242.  The examiner can normally be reached on Monday-Friday 7am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMIE ATALA can be reached on 571-272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES T BOYLAN/Examiner, Art Unit 2486